DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

	In response to the Amendment received on 4/27/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of claims 10-12.  


Terminal Disclaimer

The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/650,674 (reference number 2022/0231846) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 4/27/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US 9,816,011) has been withdrawn.   The rejection of Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (cited previous) is withdrawn.  The primary difference of the instantly claimed invention over the teachings of Kim is the difference in the adhesive layer.  The adhesive layer of Kim is formed from a photocurable composition comprising an acrylic polymer (acrylic base polymer); a photocurable agent; a crosslinking agent (hardening agent for the acrylic polymer); a photoinitiator and other components.  The instant adhesive layer is formed from a photocurable composition comprising an acrylic base polymer having a crosslinked structure (a crosslinked acrylic polymer) and a photocurable agent.  The difference being the acrylic polymer in the adhesive composition of Kim is not a crosslinked polymer.  The acrylic polymer of Kim is not crosslinked until curing of the photocurable adhesive layer on, as found in the examples.  Another primary difference is Kim is not concerned with the gel fraction of the photocurable adhesive composition (pre-curing) but concerned with the gel fraction after the adhesive composition is cured and crosslinked (i.e., after cure).  Kim, additionally, does not appear to be concerned with the friction force of the cured pressure sensitive adhesive layer.  Thus, the instant claims are distinguished over the closest prior art.  

Allowable Subject Matter

Claims 1-12 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc